Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 12, 2019

                                    No. 04-19-00058-CV

                            HEB GROCERY COMPANY L.P.,
                                    Appellant

                                              v.

                                Maria Del Rosario DEL CID,
                                          Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CVF-001384-D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
       Appellee’s motion for extension of time to file appellee’s brief is GRANTED. Appellee’s
brief was filed April 2, 2019.


       It is so ORDERED on this 12th day of April, 2019.


                                                                 PER CURIAM




       ATTESTED TO: _______________________
                    KEITH E. HOTTLE,
                    Clerk of Court